Citation Nr: 0218008	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  99-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

(The issue of entitlement to service connection for 
bilateral hearing loss will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active U.S. Marine Corps service from 
August 1950 to December 1952.  He also had service in 
reserve components of the Marine Corps and the Coast 
Guard.  He also joined the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which found that new and 
material evidence had not been submitted to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss.  Subsequently, the veteran perfected an appeal.  
During the pendency of the appeal, the RO issued a 
supplemental statement of the case (SSOC) in January 1999, 
wherein it confirmed the determination in the rating 
decision that new and material evidence had not been 
submitted. 

In March 1999, the veteran presented testimony at a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of this hearing was prepared and 
associated with the claims folder.  Thereafter, in an 
April 1999 decision, the DRO decided the claim on the 
merits and denied entitlement to service connection for 
bilateral hearing loss. 

In a July 2000 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(Court).  In an April 2002 Order, the Court vacated and 
remanded the July 2000 decision of the Board.  

The Board is undertaking additional development on the 
matter of entitlement to service connection for bilateral 
hearing loss, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  An April 1992 rating decision denied service 
connection for bilateral hearing loss.  The veteran was 
notified of the decision and advised of his right to 
appeal.  He did not appeal the decision, and it became 
final.

2.  In November 1997, the veteran sought to reopen the 
previously denied claim.

3.  Evidence submitted since the RO's April 1992 rating 
decision bears directly and substantially upon the 
specific matter under consideration; it is not cumulative 
of previously submitted evidence; and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's April 1992 rating 
decision, which denied service connection for bilateral 
hearing loss, is new and material; and, the veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence of record at the time of the April 1992 
rating decision, which denied entitlement to service 
connection for bilateral hearing, loss is reported in 
pertinent part below.

Such evidence consists of the veteran's service medical 
records, which include a medical examination report of an 
examination conducted in August 1950 for purposes of 
enlistment for active duty, which shows that the veteran's 
hearing acuity was 15/15 bilaterally, by whispered and 
spoken voice.  In addition, a December 1952 separation 
examination report shows that the veteran's hearing acuity 
was 15/15 bilaterally, by whispered voice.  At a January 
1958 quadrennial examination by his reserve unit, his 
hearing acuity was reported as 15/15, by whispered and 
spoken voice. 

In June 1974 the veteran was examined for service with the 
U.S. Coast Guard.  The medical examination report 
indicated his hearing acuity to be 15/15 by whispered 
voice and 30/30 by spoken voice.  That report noted that 
the veteran was not qualified for enlistment, apparently 
due to persisting diastolic hypertension.  In the medical 
history report completed by the veteran, he indicated that 
he had not had hearing loss.  

An April 1990 audiometric evaluation by A. Barone, M.D., 
showed hearing thresholds at 40 decibels at 500 Hertz, and 
higher hearing thresholds at higher frequencies.  The 
clinical assessment was mild to severe bilateral 
sensorineural hearing loss, worse on the right; poor word 
recognition bilaterally, worse on the right; and 
tympanograms bilaterally were within normal limits.

In May 1991 the veteran submitted an informal claim for 
entitlement to service connection for hearing loss.  He 
asserted that at the time of his separation physical he 
was told that he had a hearing problem.  He stated that he 
had been treated at a facility identified as "L. Cabari 
Providence" and by a Dr. Barone.  In December 1991 the 
veteran submitted a formal claim for entitlement to 
service connection for bilateral hearing loss, wherein he 
contended that bilateral hearing loss was noted at the 
time his physical examination for release from active 
duty; although, as noted above, the examination report 
itself does not support that contention.  Moreover, he did 
not complete the entry on the claims form that refers to 
treatment received while in service.  

In written statements in support of his claim, dated in 
January and February 1992, the veteran reported that, in 
service, during the Korean War, he was assigned to an 
artillery unit and exposed to gunfire and other noise, 
without being provided hearing protection.  He stated 
further that upon discharge from the United States Naval 
Hospital in Treasure Island, San Francisco, California, he 
underwent a complete physical, which indicated that he had 
hearing loss; and that, over the years, it had worsened to 
the point that he required hearing aids for both ears.  

The evidence received subsequent to the April 1992 rating 
decision is reported in pertinent part below.

In November 1997 the veteran requested that his claim of 
entitlement to service connection be reopened.  In a 
statement in support of reopening his claim, he contended 
that he had engaged in combat with the enemy during the 
Korean War, and that it was during that time that his 
hearing had begun to deteriorate.  He had requested that 
38 U.S.C.A. § 1154 be applied in his favor.  He stated 
that he had retired from the Air National Guard, and asked 
that medical records generated during his National Guard 
service be obtained.

In addition he submitted a letter from W.E., Master 
Sergeant, U.S. Marine Corps, dated in December 1952, which 
was addressed the veteran's parents.  The letter informed 
the veteran's parents of a news release concerning the 
veteran.  The news release reads as follows:

"1st MARINE DIVISION, KOREA Delayed-
Marine [veteran]...loads a powder charge 
into the 155mm Howitzer which recently 
made Leatherneck history by firing its 
100,000th round against enemy positions 
in Korea."

The veteran underwent audiological evaluations by Dr. 
Barone in April 1989, August 1993, April 1995, and July 
1997.  The April 1989 report does not provide an 
interpreted impression.  The remaining reports show the 
following.  The August 1993 report shows sensorineural 
hearing loss to be moderate to profound in the right ear 
and severe in the left ear, with fair speech 
discrimination in the right ear and poor in the left ear.  
It was noted that the veteran had purchased a hearing aid 
for the right ear.  The April 1995 report shows mild to 
severe sloping and sensorineural hearing loss in both 
ears.  Speech discrimination was good in both ears.  The 
July 1997 report shows mild to severe left ear and 
profound right ear sensorineural hearing loss at 250-8,000 
Hertz and poor word recognition in both ears.  A 
tympanogram was within normal limits bilaterally.

Additional records secured by the RO reflect that, on a 
March 1975 Report of Medical History, Standard Form (SF) 
93, the veteran denied hearing loss, but audiometric 
testing demonstrated hearing thresholds, in decibels, at 
the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
35
50
45
LEFT
20
20
20
40
45

On a December 1977 SF-93, the veteran denied hearing loss, 
but audiometric testing demonstrated hearing thresholds, 
in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
20
50
75
75
LEFT
30
30
55
75
75

On a March 1981 SF-93, the veteran denied hearing loss, 
but audiometric testing demonstrated hearing thresholds, 
in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
40
30
60
80
100
LEFT
35
45
75
80
90

On a March 1985 SF-93, the veteran denied hearing loss, 
but June 1985 audiometric testing demonstrated hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
25
70
65
LEFT
20
35
60
65
45

On an October 1991 SF-93, the veteran, for the first time, 
reported that he believed he had hearing loss, and 
audiometric testing demonstrated hearing thresholds, in 
decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
60
75
75
NR
LEFT
40
60
65
75
85

Diagnoses included bilateral hearing loss, all 
frequencies.

In the May 1998 rating decision, the RO determined that 
new and material evidence adequate to reopen the claim for 
service connection for bilateral hearing loss had not been 
submitted.

In his December 1998 substantive appeal, the veteran 
reported that he had fired, without hearing protection, 
all of the weapons in the Marine Corps arsenal.  He 
related that, on one occasion during the Korean War, his 
gun crew fired mission after mission for four days.  He 
stated that, during his separation physical, the doctor 
told him he had hearing loss and that he should stay for 
further testing.  However, the veteran said he declined, 
and was released from active duty.  During his career with 
an electric company from 1953 to 1995, co-workers told him 
he should have his hearing checked.  In addition, he 
joined the Air National Guard in 1975 and examiners told 
him to avoid the flight line.  He contended that his 
hearing loss was a result of noise exposure during active 
service.

At his personal hearing in March 1999, the veteran 
testified that he was in the Marine Corps artillery while 
on active duty from 1950 to 1952.  He reiterated that, 
during the Korean War, his gun crew had once fired for 
four days straight.  He testified that hearing protection 
was not available then.  He stated that he had entered the 
Coast Guard in 1974, and left that service for the Air 
National Guard in 1975.  While in the National Guard, his 
duties involved rigging loads, and he said he used hearing 
protection when working around aircraft.  He stated that, 
on one occasion after a National Guard examination, the 
examiner told him to avoid the flight line, and he assumed 
the advice was given because of his hearing loss.  His 
representative contended that the veteran's hearing loss 
had been aggravated during his National Guard service.

The veteran submitted a copy of a letter addressed to him 
from the Department of the Navy, Head of the Military 
Awards Branch, Personnel Management Division, which 
verified that he was entitled to received the Combat 
Action Ribbon for his service in Korea.

In a September 2000 written medical statement by Dr. 
Barone, the physician noted that the veteran had been his 
patient since 1989, and that he had a longstanding history 
of hearing loss despite minimal occupationally related 
noise exposure.  He opined that the veteran had a 
significant sensorineural hearing loss, for which he felt 
that exposure to long gun noises during his military 
vocation were the contributing cause to his hearing loss.  



II.  Legal analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  
The VCAA, substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured."  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C.A. § 5103A (West Supp. 2002)).  It was further 
noted, however, that the VCAA also provides that nothing 
in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C.A. § 5103(g) (West Supp. 2002)).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.

Judicial case law promulgated prior to this case being 
remanded by the Court is inconsistent as to whether the 
new statute should be given retroactive effect.  The Court 
has held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999 to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals 
for the Federal Circuit has recently held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or 
other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of evidence appears to be complete.  By virtue 
of the SOC, SSOC, and correspondence from the Board, the 
veteran has been given notice of the information necessary 
to substantiate his claim.

The Board notes that, in August 2002, it advised the 
veteran's attorney that the veteran had an opportunity to 
submit additional argument and/or evidence in support of 
his claim.  The veteran's attorney has in fact submitted 
additional argument in response to the letter, in the form 
of a "Brief in Support of [the veteran's] Claim Regarding 
Whether New and Material Evidence Has Been Received so as 
to Reopen a Claim for Entitlement to Service Connection 
for Bilateral Hearing Loss."  Thus, the Board believes 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated 
with the claims folder, and that neither he nor his 
attorney, with ample notice and opportunity to do so, has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In summary, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  New and Material Evidence

At the outset, the Board wishes to make it clear that it 
is mindful of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that 
a remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C.A. § 
7104(d)(1) (West 1991).  A remand is meant to entail a 
critical examination of the justification for the 
decision."  The Board's analysis which follows has been 
undertaken with that obligation in mind.

In an April 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  In that decision, the RO 
essentially concluded that bilateral hearing loss had not 
been shown in service.  Because the veteran did not 
initiate an appeal of that rating decision within one year 
of receiving notification, the Board finds that the April 
1992 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Court of Appeals for the 
Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the appellant 
had presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a) (2002)).  However, this change in the law is 
not applicable in this case, because the appellant's claim 
was not filed on or after Aug. 29, 2001, the effective 
date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).   Accordingly, the Board will proceed 
to determine whether new and material evidence has been 
submitted to reopen the appellant's claims for service 
connection in this matter without regard to the new 
version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim.  In particular, the Board notes the 
September 2000 letter from the veteran's private 
physician, Dr. Barone, in which the physician indicates 
that the veteran had been a patient of his since 1989 and 
that he believed that the veteran's significant 
sensorineural hearing loss was the result of exposure to 
gun noises during service.  Thus, the veteran has 
submitted a competent medical opinion suggesting a link 
between his claimed disability and a disease incurred in 
service.  The Board concludes that this opinion is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge, 155 F.3d at 1363.  Accordingly, the Board finds 
that new and material evidence has been submitted in this 
case, and the claim is therefore reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will 
aid in the establishment of entitlement.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  Further, the Board believes 
that the claim requires additional development in view of 
the current state of the record in order to meet the duty 
to assist and comply with applicable regulatory criteria.

Accordingly, as discussed in the Introduction, above, the 
Board defers further consideration of the matter pending 
the completion of additional development, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  A 
separate, later decision will address the issue of 
entitlement to service connection for bilateral hearing 
loss.  


ORDER

The claim of entitlement to service connection for 
bilateral hearing loss is reopened.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

